Filed 7/29/13 P. v. Johnson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C073040

                   Plaintiff and Respondent,                                     (Super. Ct. No. 12F01255)

         v.

MICHAEL NEAL JOHNSON,

                   Defendant and Appellant.




         Appointed counsel for defendant Michael Neal Johnson has asked this court to
review the record to determine whether there exist any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) We shall affirm the judgment.
                                                 BACKGROUND
         On January 25, 2012, defendant Michael Neal Johnson entered a River City Bank,
walked up to the teller, and demanded all the cash in the teller’s reserve drawer. The
teller complied and defendant took the cash and fled the bank.




                                                             1
                                                                           1
         Defendant pleaded guilty to second degree robbery (Pen. Code, § 211) and
admitted three strike allegations (§§ 667, subds. (b)-(i), 1170.12). The trial court
sentenced defendant to a stipulated term of 25 years to life, imposed various fines and
fees, and awarded 388 days of presentence credit, consisting of 338 days of actual and
50 days of conduct credit. (§ 2933.1.)
         Defendant appeals. The trial court denied his request for a certificate of probable
cause.
         Counsel filed an opening brief that sets forth the facts of the case and requests this
court to review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal.3d 436.) Counsel advised defendant of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days have elapsed, and we have received no communication from defendant. Having
undertaken an examination of the entire record, we find no arguable error that would
result in a disposition more favorable to defendant.
                                        DISPOSITION
         The judgment is affirmed.


                                                           DUARTE                       , J.

We concur:



             MURRAY                      , Acting P. J.



             HOCH                        , J.



1
    Further undesignated statutory references are to the Penal Code.

                                                2